
	
		II
		Calendar No. 70
		112th CONGRESS
		1st Session
		S. 968
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Leahy (for himself,
			 Mr. Hatch, Mr.
			 Grassley, Mr. Schumer,
			 Mrs. Feinstein, Mr. Whitehouse, Mr.
			 Graham, Mr. Kohl,
			 Mr. Coons, Mr.
			 Blumenthal, Ms. Klobuchar,
			 Mr. Franken, Mr. Blunt, Mr.
			 Alexander, Mrs. Gillibrand,
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 26, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prevent online threats to economic creativity and
		  theft of intellectual property, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Real Online Threats to
			 Economic Creativity and Theft of Intellectual Property Act of
			 2011 or the PROTECT IP Act of 2011.
		2.DefinitionsFor purposes of this Act—
			(1)the term
			 domain name has the same meaning as in section 45 of the Lanham
			 Act (15 U.S.C. 1127);
			(2)the term
			 domain name system server means a server or other mechanism used
			 to provide the Internet protocol address associated with a domain name;
			(3)the term
			 financial transaction provider has the same meaning as in section
			 5362(4) of title 31, United States Code;
			(4)the term
			 information location tool has the same meaning as described in
			 subsection (d) of section 512 of title 17, United States Code;
			(5)the term
			 Internet advertising service means a service that for compensation
			 sells, purchases, brokers, serves, inserts, verifies, or clears the placement
			 of an advertisement, including a paid or sponsored search result, link, or
			 placement that is rendered in viewable form for any period of time on an
			 Internet site;
			(6)the term
			 Internet site means the collection of digital assets, including
			 links, indexes, or pointers to digital assets, accessible through the Internet
			 that are addressed relative to a common domain name;
			(7)the term
			 Internet site dedicated to infringing activities means an Internet
			 site that—
				(A)has no significant
			 use other than engaging in, enabling, or facilitating the—
					(i)reproduction,
			 distribution, or public performance of copyrighted works, in complete or
			 substantially complete form, in a manner that constitutes copyright
			 infringement under section 501 of title 17, United States Code;
					(ii)violation of
			 section 1201 of title 17, United States Code; or
					(iii)sale,
			 distribution, or promotion of goods, services, or materials bearing a
			 counterfeit mark, as that term is defined in section 34(d) of the Lanham Act;
			 or
					(B)is designed,
			 operated, or marketed by its operator or persons operating in concert with the
			 operator, and facts or circumstances suggest is used, primarily as a means for
			 engaging in, enabling, or facilitating the activities described under clauses
			 (i), (ii), or (iii) of subparagraph (A);
				(8)the term
			 Lanham Act means the Act entitled An Act to provide for the
			 registration and protection of trademarks used in commerce, to carry out the
			 provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (commonly referred to as the
			 Trademark Act of 1946 or the Lanham Act);
			(9)the term
			 nondomestic domain name means a domain name for which the domain
			 name registry that issued the domain name and operates the relevant top level
			 domain, and the domain name registrar for the domain name, are not located in
			 the United States;
			(10)the term
			 owner or operator when used in connection with an
			 Internet site shall include, respectively, any owner of a majority interest in,
			 or any person with authority to operate, such Internet site; and
			(11)the term
			 qualifying plaintiff means—
				(A)the Attorney
			 General of the United States; or
				(B)an owner of an
			 intellectual property right, or one authorized to enforce such right, harmed by
			 the activities of an Internet site dedicated to infringing activities occurring
			 on that Internet site.
				3.Enhancing
			 enforcement against rogue websites operated and registered overseas
			(a)Commencement of
			 an action
				(1)In
			 personamThe Attorney General may commence an in personam action
			 against—
					(A)a registrant of a
			 nondomestic domain name used by an Internet site dedicated to infringing
			 activities; or
					(B)an owner or
			 operator of an Internet site dedicated to infringing activities accessed
			 through a nondomestic domain name.
					(2)In
			 remIf through due diligence the Attorney General is unable to
			 find a person described in subparagraphs (A) or (B) of paragraph (1), or no
			 such person found has an address within a judicial district of the United
			 States, the Attorney General may commence an in rem action against a
			 nondomestic domain name used by an Internet site dedicated to infringing
			 activities.
				(b)Orders of the
			 court
				(1)In
			 generalOn application of the Attorney General following the
			 commencement of an action under this section, the court may issue a temporary
			 restraining order, a preliminary injunction, or an injunction, in accordance
			 with rule 65 of the Federal Rules of Civil Procedure, against the nondomestic
			 domain name used by an Internet site dedicated to infringing activities, or
			 against a registrant of such domain name, or the owner or operator of such
			 Internet site dedicated to infringing activities, to cease and desist from
			 undertaking any further activity as an Internet site dedicated to infringing
			 activities, if—
					(A)the domain name is
			 used within the United States to access such Internet site; and
					(B)the Internet
			 site—
						(i)conducts business
			 directed to residents of the United States; and
						(ii)harms holders of
			 United States intellectual property rights.
						(2)Determination by
			 the courtFor purposes of determining whether an Internet site
			 conducts business directed to residents of the United States under paragraph
			 (1)(B)(i), a court may consider, among other indicia, whether—
					(A)the Internet site
			 is providing goods or services described in section 2(7) to users located in
			 the United States;
					(B)there is evidence
			 that the Internet site is not intended to provide—
						(i)such goods and
			 services to users located in the United States;
						(ii)access to such
			 goods and services to users located in the United States; and
						(iii)delivery of such
			 goods and services to users located in the United States;
						(C)the Internet site
			 has reasonable measures in place to prevent such goods and services from being
			 accessed from or delivered to the United States;
					(D)the Internet site
			 offers services obtained in the United States; and
					(E)any prices for
			 goods and services are indicated in the currency of the United States.
					(c)Notice and
			 service of process
				(1)In
			 generalUpon commencing an action under this section, the
			 Attorney General shall send a notice of the alleged violation and intent to
			 proceed under this Act to the registrant of the domain name of the Internet
			 site—
					(A)at the postal and
			 e-mail address appearing in the applicable publicly accessible database of
			 registrations, if any and to the extent such addresses are reasonably
			 available;
					(B)via the postal and
			 e-mail address of the registrar, registry, or other domain name registration
			 authority that registered or assigned the domain name, to the extent such
			 addresses are reasonably available; and
					(C)in any other such
			 form as the court finds necessary, including as may be required by Rule 4(f) of
			 the Federal Rules of Civil Procedure.
					(2)Rule of
			 constructionFor purposes of this section, the actions described
			 in this subsection shall constitute service of process.
				(d)Required actions
			 based on court orders
				(1)ServiceA
			 Federal law enforcement officer, with the prior approval of the court, may
			 serve a copy of a court order issued pursuant to this section on similarly
			 situated entities within each class described in paragraph (2). Proof of
			 service shall be filed with the court.
				(2)Reasonable
			 measuresAfter being served with a copy of an order pursuant to
			 this subsection:
					(A)Operators
						(i)In
			 generalAn operator of a nonauthoritative domain name system
			 server shall take the least burdensome technically feasible and reasonable
			 measures designed to prevent the domain name described in the order from
			 resolving to that domain name’s Internet protocol address, except that—
							(I)such operator
			 shall not be required—
								(aa)other than as
			 directed under this subparagraph, to modify its network, software, systems, or
			 facilities;
								(bb)to take any
			 measures with respect to domain name lookups not performed by its own domain
			 name server or domain name system servers located outside the United States;
			 or
								(cc)to continue to
			 prevent access to a domain name to which access has been effectively disable by
			 other means; and
								(II)nothing in this
			 subparagraph shall affect the limitation on the liability of such an operator
			 under section 512 of title 17, United States Code.
							(ii)Text of
			 noticeThe Attorney General shall prescribe the text of the
			 notice displayed to users or customers of an operator taking an action pursuant
			 to this subparagraph. Such text shall specify that the action is being taken
			 pursuant to a court order obtained by the Attorney General.
						(B)Financial
			 transaction providersA financial transaction provider shall take
			 reasonable measures, as expeditiously as reasonable, designed to prevent,
			 prohibit, or suspend its service from completing payment transactions involving
			 customers located within the United States and the Internet site associated
			 with the domain name set forth in the order.
					(C)Internet
			 advertising servicesAn Internet advertising service that
			 contracts with the Internet site associated with the domain name set forth in
			 the order to provide advertising to or for that site, or which knowingly serves
			 advertising to or for such site, shall take technically feasible and reasonable
			 measures, as expeditiously as reasonable, designed to—
						(i)prevent its
			 service from providing advertisements to the Internet site associated with such
			 domain name; or
						(ii)cease making
			 available advertisements for that site, or paid or sponsored search results,
			 links or other placements that provide access to the domain name.
						(D)Information
			 location toolsAn information location tool shall take
			 technically feasible and reasonable measures, as expeditiously as possible,
			 to—
						(i)remove or disable
			 access to the Internet site associated with the domain name set forth in the
			 order; or
						(ii)not serve a
			 hypertext link to such Internet site.
						(3)Communication
			 with usersExcept as provided under paragraph (2)(A)(ii), an
			 entity taking an action described in this subsection shall determine whether
			 and how to communicate such action to the entity's users or customers.
				(4)Rule of
			 constructionFor purposes of an action commenced under this
			 section, the obligations of an entity described in this subsection shall be
			 limited to the actions set out in each paragraph or subparagraph applicable to
			 such entity, and no order issued pursuant to this section shall impose any
			 additional obligations on, or require additional actions by, such
			 entity.
				(5)Actions pursuant
			 to court order
					(A)Immunity from
			 suitNo cause of action shall lie in any Federal or State court
			 or administrative agency against any entity receiving a court order issued
			 under this subsection, or against any director, officer, employee, or agent
			 thereof, for any act reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e).
					(B)Immunity from
			 liabilityAny entity receiving an order under this subsection,
			 and any director, officer, employee, or agent thereof, shall not be liable to
			 any party for any acts reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e), and any actions taken by customers of such entity to circumvent
			 any restriction on access to the Internet domain instituted pursuant to this
			 subsection or any act, failure, or inability to restrict access to an Internet
			 domain that is the subject of a court order issued pursuant to this subsection
			 despite good faith efforts to do so by such entity shall not be used by any
			 person in any claim or cause of action against such entity, other than in an
			 action pursuant to subsection (e).
					(e)Enforcement of
			 orders
				(1)In
			 generalIn order to compel compliance with this section, the
			 Attorney General may bring an action for injunctive relief against any party
			 receiving a court order issued pursuant to this section that knowingly and
			 willfully fails to comply with such order.
				(2)Rule of
			 constructionThe authority granted the Attorney General under
			 paragraph (1) shall be the sole legal remedy for enforcing the obligations
			 under this section of any entity described in subsection (d).
				(3)DefenseA
			 defendant in an action under paragraph (1) may establish an affirmative defense
			 by showing that the defendant does not have the technical means to comply with
			 the subsection without incurring an unreasonable economic burden, or that the
			 order is inconsistent with this Act. This showing shall serve as a defense only
			 to the extent of such inability to comply or to the extent of such
			 inconsistency.
				(f)Modification or
			 vacation of orders
				(1)In
			 generalAt any time after the issuance of an order under
			 subsection (b), a motion to modify, suspend, or vacate the order may be filed
			 by—
					(A)any person, or
			 owner or operator of property, bound by the order;
					(B)any registrant of
			 the domain name, or the owner or operator of the Internet site subject to the
			 order;
					(C)any domain name
			 registrar or registry that has registered or assigned the domain name of the
			 Internet site subject to the order; or
					(D)any entity that
			 has received a copy of an order pursuant to subsection (d) requiring such
			 entity to take action prescribed in that subsection.
					(2)ReliefRelief
			 under this subsection shall be proper if the court finds that—
					(A)the Internet site
			 associated with the domain name subject to the order is no longer, or never
			 was, an Internet site dedicated to infringing activities; or
					(B)the interests of
			 justice require that the order be modified, suspended, or vacated.
					(3)ConsiderationIn
			 making a relief determination under paragraph (2), a court may consider whether
			 the domain name has expired or has been re-registered by a different
			 party.
				(g)Related
			 actionsThe Attorney General, if alleging that an Internet site
			 previously adjudicated to be an Internet site dedicated to infringing
			 activities is accessible or has been reconstituted at a different domain name,
			 may commence a related action under this section against the additional domain
			 name in the same judicial district as the previous action.
			4.Eliminating the
			 financial incentive to steal intellectual property online
			(a)Commencement of
			 an action
				(1)In
			 personamA qualifying plaintiff may commence an in personam
			 action against—
					(A)a registrant of a
			 domain name used by an Internet site dedicated to infringing activities;
			 or
					(B)an owner or
			 operator of an Internet site dedicated to infringing activities accessed
			 through a domain name.
					(2)In
			 remIf through due diligence a qualifying plaintiff is unable to
			 find a person described in subparagraphs (A) or (B) of paragraph (1), or no
			 such person found has an address within a judicial district of the United
			 States, the Attorney General may commence an in rem action against a domain
			 name used by an Internet site dedicated to infringing activities.
				(b)Orders of the
			 court
				(1)In
			 generalOn application of a qualifying plaintiff following the
			 commencement of an action under this section, the court may issue a temporary
			 restraining order, a preliminary injunction, or an injunction, in accordance
			 with rule 65 of the Federal Rules of Civil Procedure, against the domain name
			 used by an Internet site dedicated to infringing activities, or against a
			 registrant of such domain name, or the owner or operator of such Internet site
			 dedicated to infringing activities, to cease and desist from undertaking any
			 further activity as an Internet site dedicated to infringing activities,
			 if—
					(A)the domain name is
			 registered or assigned by a domain name registrar or domain name registry that
			 located or doing business in the United States; or
					(B)(i)the domain name is used
			 within the United States to access such Internet site; and
						(ii)the Internet
			 site—
							(I)conducts business
			 directed to residents of the United States; and
							(II)harms holders of
			 United States intellectual property rights.
							(2)Determination by
			 the courtFor purposes of determining whether an Internet site
			 conducts business directed to residents of the United States under paragraph
			 (1)(B)(ii)(I), a court may consider, among other indicia, whether—
					(A)the Internet site
			 is providing goods or services described in section 2(7) to users located in
			 the United States;
					(B)there is evidence
			 that the Internet site is not intended to provide—
						(i)such goods and
			 services to users located in the United States;
						(ii)access to such
			 goods and services to users located in the United States; and
						(iii)delivery of such
			 goods and services to users located in the United States;
						(C)the Internet site
			 has reasonable measures in place to prevent such goods and services from being
			 accessed from or delivered to the United States;
					(D)the Internet site
			 offers services obtained in the United States; and
					(E)any prices for
			 goods and services are indicated in the currency of the United States.
					(c)Notice and
			 service of process
				(1)In
			 generalUpon commencing an action under this section, the
			 qualifying plaintiff shall send a notice of the alleged violation and intent to
			 proceed under this Act to the registrant of the domain name of the Internet
			 site—
					(A)at the postal and
			 e-mail address appearing in the applicable publicly accessible database of
			 registrations, if any and to the extent such addresses are reasonably
			 available;
					(B)via the postal and
			 e-mail address of the registrar, registry, or other domain name registration
			 authority that registered or assigned the domain name, to the extent such
			 addresses are reasonably available; and
					(C)in any other such
			 form as the court finds necessary, including as may be required by Rule 4(f) of
			 the Federal Rules of Civil Procedure.
					(2)Rule of
			 constructionFor purposes of this section, the actions described
			 in this subsection shall constitute service of process.
				(d)Required actions
			 based on court orders
				(1)ServiceA
			 qualifying plaintiff, with the prior approval of the court, may, serve a copy
			 of a court order issued pursuant to this section on similarly situated entities
			 within each class described in paragraph (2). Proof of service shall be filed
			 with the court.
				(2)Reasonable
			 measuresAfter being served with a copy of an order pursuant to
			 this subsection:
					(A)Financial
			 transaction providersA financial transaction provider shall take
			 reasonable measures, as expeditiously as reasonable, designed to prevent,
			 prohibit, or suspend its service from completing payment transactions involving
			 customers located within the United States and the Internet site associated
			 with the domain name set forth in the order.
					(B)Internet
			 advertising servicesAn Internet advertising service that
			 contracts with the Internet site associated with the domain name set forth in
			 the order to provide advertising to or for that site, or which knowingly serves
			 advertising to or for such site, shall take technically feasible and reasonable
			 measures, as expeditiously as reasonable, designed to—
						(i)prevent its
			 service from providing advertisements to the Internet site associated with such
			 domain name; or
						(ii)cease making
			 available advertisements for that site, or paid or sponsored search results,
			 links, or placements that provide access to the domain name.
						(3)Communication
			 with usersAn entity taking an action described in this
			 subsection shall determine how to communicate such action to the entity's users
			 or customers.
				(4)Rule of
			 constructionFor purposes of an action commenced under this
			 section, the obligations of an entity described in this subsection shall be
			 limited to the actions set out in each paragraph or subparagraph applicable to
			 such entity, and no order issued pursuant to this section shall impose any
			 additional obligations on, or require additional actions by, such
			 entity.
				(5)Actions pursuant
			 to court order
					(A)Immunity from
			 suitNo cause of action shall lie in any Federal or State court
			 or administrative agency against any entity receiving a court order issued
			 under this subsection, or against any director, officer, employee, or agent
			 thereof, for any act reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e).
					(B)Immunity from
			 liabilityAny entity receiving an order under this subsection,
			 and any director, officer, employee, or agent thereof, shall not be liable to
			 any party for any acts reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e), and any actions taken by customers of such entity to circumvent
			 any restriction on access to the Internet domain instituted pursuant to this
			 subsection or any act, failure, or inability to restrict access to an Internet
			 domain that is the subject of a court order issued pursuant to this subsection
			 despite good faith efforts to do so by such entity shall not be used by any
			 person in any claim or cause of action against such entity, other than in an
			 action pursuant to subsection (e).
					(e)Enforcement of
			 orders
				(1)In
			 generalIn order to compel compliance with this section, the
			 qualifying plaintiff may bring an action for injunctive relief against any
			 party receiving a court order issued pursuant to this section that knowingly
			 and willfully fails to comply with such order.
				(2)Rule of
			 constructionThe authority granted a qualifying plaintiff under
			 paragraph (1) shall be the sole legal remedy for enforcing the obligations
			 under this section of any entity described in subsection (d).
				(3)DefenseA
			 defendant in an action commenced under paragraph (1) may establish an
			 affirmative defense by showing that the defendant does not have the technical
			 means to comply with the subsection without incurring an unreasonable economic
			 burden, or that the order is inconsistent with this Act. This showing shall
			 serve as a defense only to the extent of such inability to comply or to the
			 extent of such inconsistency.
				(f)Modification or
			 vacation of orders
				(1)In
			 generalAt any time after the issuance of an order under
			 subsection (b), a motion to modify, suspend, or vacate the order may be filed
			 by—
					(A)any person, or
			 owner or operator of property, bound by the order;
					(B)any registrant of
			 the domain name, or the owner or operator of the Internet site subject to the
			 order;
					(C)any domain name
			 registrar or registry that has registered or assigned the domain name of the
			 Internet site subject to the order; or
					(D)any entity that
			 has received a copy of an order pursuant to subsection (d) requiring such
			 entity to take action prescribed in that subsection.
					(2)ReliefRelief
			 under this subsection shall be proper if the court finds that—
					(A)the Internet site
			 associated with the domain name subject to the order is no longer, or never
			 was, dedicated to infringing activities as defined in this Act; or
					(B)the interests of
			 justice require that the order be modified, suspended, or vacated.
					(3)ConsiderationIn
			 making a relief determination under paragraph (2), a court may consider whether
			 the domain name has expired or has been re-registered by a different
			 party.
				(g)Related
			 actionsA qualifying plaintiff, if alleging that an Internet site
			 previously adjudicated to be an Internet site dedicated to infringing
			 activities is accessible or has been reconstituted at a different domain name,
			 may commence a related action under this section against the additional domain
			 name in the same judicial district as the previous action.
			5.Voluntary action
			 against websites stealing American intellectual property
			(a)In
			 generalNo financial transaction provider or Internet advertising
			 service shall be liable for damages to any person for voluntarily taking any
			 action described in section 3(d) or 4(d) with regard to an Internet site if the
			 entity acting in good faith and based on credible evidence has a reasonable
			 belief that the Internet site is an Internet site dedicated to infringing
			 activities.
			(b)Internet sites
			 engaged in infringing activities that endanger the public health
				(1)Refusal of
			 serviceA domain name registry, domain name registrar, financial
			 transaction provider, information location tool, or Internet advertising
			 service, acting in good faith and based on credible evidence, may stop
			 providing or refuse to provide services to an infringing Internet site that
			 endangers the public health.
				(2)Immunity from
			 liabilityAn entity described in paragraph (1), including its
			 directors, officers, employees, or agents, that ceases or refused to provide
			 services under paragraph (1) shall not be liable to any party under any Federal
			 or State law for such action.
				(3)DefinitionsFor
			 purposes of this subsection—
					(A)the term
			 adulterated has the same meaning as in section 501 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351);
					(B)an
			 infringing Internet site that endangers the public health
			 means—
						(i)an Internet site
			 dedicated to infringing activities for which the counterfeit products that it
			 offers, sells, dispenses, or distributes are controlled or non-controlled
			 prescription medication; or
						(ii)an Internet site
			 that has no significant use other than, or is designed, operated, or marketed
			 by its operator or persons operating in concert with the operator, and facts or
			 circumstances suggest is used, primarily as a means for—
							(I)offering, selling,
			 dispensing, or distributing any controlled or non-controlled prescription
			 medication, and does so regularly without a valid prescription; or
							(II)offering,
			 selling, dispensing, or distributing any controlled or non-controlled
			 prescription medication, and does so regularly for medication that is
			 adulterated or misbranded;
							(C)the term
			 misbranded has the same meaning as in section 502 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 352); and
					(D)the term
			 valid prescription has the same meaning as in section 309(e)(2)(A)
			 of the Controlled Substances Act (21 U.S.C. 829(e)(2)(A)).
					6.Savings
			 clauses
			(a)Rule of
			 construction relating to civil and criminal remediesNothing in
			 this Act shall be construed to limit or expand civil or criminal remedies
			 available to any person (including the United States) for infringing activities
			 on the Internet pursuant to any other Federal or State law.
			(b)Rule of
			 construction relating to vicarious or contributory
			 liabilityNothing in this Act shall be construed to enlarge or
			 diminish vicarious or contributory liability for any cause of action available
			 under title 17, United States Code, including any limitations on liability
			 under section 512 of such title 17, or to create an obligation to take action
			 pursuant to section 5 of this Act.
			(c)Relationship
			 with section 512 of title 17Nothing in this Act, and no order
			 issued or served pursuant to sections 3 or 4 of this Act, shall serve as a
			 basis for determining the application of section 512 of title 17, United States
			 Code.
			7.Guidelines and
			 studies
			(a)GuidelinesThe
			 Attorney General shall—
				(1)publish procedures
			 developed in consultation with other relevant law enforcement agencies,
			 including the United States Immigration and Customs Enforcement, to receive
			 information from the public about Internet sites dedicated to infringing
			 activities;
				(2)provide guidance
			 to intellectual property rights holders about what information such rights
			 holders should provide law enforcement agencies to initiate an investigation
			 pursuant to this Act;
				(3)provide guidance
			 to intellectual property rights holders about how to supplement an ongoing
			 investigation initiated pursuant to this Act;
				(4)establish
			 standards for prioritization of actions brought under this Act;
				(5)provide
			 appropriate resources and procedures for case management and development to
			 affect timely disposition of actions brought under this Act; and
				(6)develop a
			 deconfliction process in consultation with other law enforcement agencies,
			 including the United States Immigration and Customs Enforcement, to coordinate
			 enforcement activities brought under this Act.
				(b)Reports
				(1)Report on
			 effectiveness of certain measuresNot later than 1 year after the
			 date of enactment of this Act, the Secretary of Commerce, in coordination with
			 the Attorney General, the Secretary of Homeland Security, and the Intellectual
			 Property Enforcement Coordinator, shall conduct a study and report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives on the following:
					(A)An assessment of
			 the effects, if any, of the implementation of section 3(d)(2)(A) on the
			 accessibility of Internet sites dedicated to infringing activity.
					(B)An assessment of
			 the effects, if any, of the implementation of section 3(d)(2)(A) on the
			 deployment, security, and reliability of the domain name system and associated
			 Internet processes, including Domain Name System Security Extensions.
					(C)Recommendations,
			 if any, for modifying or amending this Act to increase effectiveness or
			 ameliorate any unintended effects of section 3(d)(2)(A).
					(2)Report on
			 overall effectivenessThe Register of Copyrights shall, in
			 consultation with the appropriate departments and agencies of the United States
			 and other stakeholders—
					(A)conduct a study
			 on—
						(i)the enforcement
			 and effectiveness of this Act; and
						(ii)the need to
			 modify or amend this Act to apply to emerging technologies; and
						(B)not later than 2
			 years after the date of enactment of this Act, submit a report to the Committee
			 on the Judiciary of the Senate and the Committee on the Judiciary of the House
			 of Representatives on—
						(i)the results of the
			 study conducted under subparagraph (A); and
						(ii)any
			 recommendations that the Register may have as a result of the study.
						
	
		1.Short titleThis Act may be cited as the
			 Preventing Real Online Threats to
			 Economic Creativity and Theft of Intellectual Property Act of
			 2011 or the PROTECT IP Act of 2011.
		2.DefinitionsFor purposes of this Act—
			(1)the term domain
			 name has the same meaning as in section 45 of the Lanham Act (15 U.S.C.
			 1127);
			(2)the term domain
			 name system server means a server or other mechanism used to provide the
			 Internet protocol address associated with a domain name;
			(3)the term financial
			 transaction provider has the same meaning as in section 5362(4) of title
			 31, United States Code;
			(4)the term
			 information location tool has the same meaning as described in
			 subsection (d) of section 512 of title 17, United States Code;
			(5)the term Internet
			 advertising service means a service that for compensation sells,
			 purchases, brokers, serves, inserts, verifies, or clears the placement of an
			 advertisement, including a paid or sponsored search result, link, or placement
			 that is rendered in viewable form for any period of time on an Internet
			 site;
			(6)the term Internet
			 site means the collection of digital assets, including links, indexes,
			 or pointers to digital assets, accessible through the Internet that are
			 addressed relative to a common domain name;
			(7)the term Internet
			 site dedicated to infringing activities means an Internet site
			 that—
				(A)has no significant use
			 other than engaging in, enabling, or facilitating the—
					(i)reproduction,
			 distribution, or public performance of copyrighted works, in complete or
			 substantially complete form, in a manner that constitutes copyright
			 infringement under section 501 of title 17, United States Code;
					(ii)violation of section
			 1201 of title 17, United States Code; or
					(iii)sale, distribution, or
			 promotion of goods, services, or materials bearing a counterfeit mark, as that
			 term is defined in section 34(d) of the Lanham Act; or
					(B)is designed, operated, or
			 marketed by its operator or persons operating in concert with the operator, and
			 facts or circumstances suggest is used, primarily as a means for engaging in,
			 enabling, or facilitating the activities described under clauses (i), (ii), or
			 (iii) of subparagraph (A);
				(8)the term Lanham
			 Act means the Act entitled An Act to provide for the registration
			 and protection of trademarks used in commerce, to carry out the provisions of
			 certain international conventions, and for other purposes, approved
			 July 5, 1946 (commonly referred to as the Trademark Act of 1946
			 or the Lanham Act);
			(9)the term
			 nondomestic domain name means a domain name for which the domain
			 name registry that issued the domain name and operates the relevant top level
			 domain, and the domain name registrar for the domain name, are not located in
			 the United States;
			(10)the term
			 owner or operator when used in connection with an
			 Internet site shall include, respectively, any owner of a majority interest in,
			 or any person with authority to operate, such Internet site; and
			(11)the term
			 qualifying plaintiff means—
				(A)the Attorney General of
			 the United States; or
				(B)an owner of an
			 intellectual property right, or one authorized to enforce such right, harmed by
			 the activities of an Internet site dedicated to infringing activities occurring
			 on that Internet site.
				3.Enhancing enforcement
			 against rogue websites operated and registered overseas
			(a)Commencement of an
			 action
				(1)In
			 personamThe Attorney General may commence an in personam action
			 against—
					(A)a registrant of a
			 nondomestic domain name used by an Internet site dedicated to infringing
			 activities; or
					(B)an owner or operator of
			 an Internet site dedicated to infringing activities accessed through a
			 nondomestic domain name.
					(2)In remIf
			 through due diligence the Attorney General is unable to find a person described
			 in subparagraphs (A) or (B) of paragraph (1), or no such person found has an
			 address within a judicial district of the United States, the Attorney General
			 may commence an in rem action against a nondomestic domain name used by an
			 Internet site dedicated to infringing activities.
				(3)Identification of
			 entitiesAny action commenced by the Attorney General under this
			 section shall identify the entities which may be required to take actions
			 pursuant to subsection (d) if an order issues pursuant to subsection
			 (b).
				(b)Orders of the
			 court
				(1)In
			 generalOn application of the Attorney General following the
			 commencement of an action under this section, the court may issue a temporary
			 restraining order, a preliminary injunction, or an injunction, in accordance
			 with rule 65 of the Federal Rules of Civil Procedure, against the nondomestic
			 domain name used by an Internet site dedicated to infringing activities, or
			 against a registrant of such domain name, or the owner or operator of such
			 Internet site dedicated to infringing activities, to cease and desist from
			 undertaking any further activity as an Internet site dedicated to infringing
			 activities, if—
					(A)the domain name is used
			 within the United States to access such Internet site; and
					(B)the Internet site—
						(i)conducts business
			 directed to residents of the United States; and
						(ii)harms holders of United
			 States intellectual property rights.
						(2)Determination by the
			 courtFor purposes of determining whether an Internet site
			 conducts business directed to residents of the United States under paragraph
			 (1)(B)(i), a court may consider, among other indicia, whether—
					(A)the Internet site is
			 providing goods or services described in section 2(7) to users located in the
			 United States;
					(B)there is evidence that
			 the Internet site is not intended to provide—
						(i)such goods and services
			 to users located in the United States;
						(ii)access to such goods and
			 services to users located in the United States; and
						(iii)delivery of such goods
			 and services to users located in the United States;
						(C)the Internet site has
			 reasonable measures in place to prevent such goods and services from being
			 accessed from or delivered to the United States;
					(D)the Internet site offers
			 services obtained in the United States; and
					(E)any prices for goods and
			 services are indicated in the currency of the United States.
					(c)Notice and service of
			 process
				(1)In
			 generalUpon commencing an action under this section, the
			 Attorney General shall send a notice of the alleged violation and intent to
			 proceed under this Act to the registrant of the domain name of the Internet
			 site—
					(A)at the postal and e-mail
			 address appearing in the applicable publicly accessible database of
			 registrations, if any and to the extent such addresses are reasonably
			 available;
					(B)via the postal and e-mail
			 address of the registrar, registry, or other domain name registration authority
			 that registered or assigned the domain name, to the extent such addresses are
			 reasonably available; and
					(C)in any other such form as
			 the court finds necessary, including as may be required by Rule 4(f) of the
			 Federal Rules of Civil Procedure.
					(2)Rule of
			 constructionFor purposes of this section, the actions described
			 in this subsection shall constitute service of process.
				(3)Other
			 noticeUpon commencing an action under this section, the Attorney
			 General shall also provide notice to entities identified in the complaint, or
			 any amendments thereto, which may be required to take action pursuant to
			 subsection (d).
				(d)Required actions based
			 on court orders
				(1)ServiceA
			 Federal law enforcement officer, with the prior approval of the court, may
			 serve a copy of a court order issued pursuant to this section on similarly
			 situated entities within each class described in paragraph (2), which have been
			 identified in the complaint, or any amendments thereto, pursuant to subsection
			 (a). Proof of service shall be filed with the court.
				(2)Reasonable
			 measuresAfter being served with a copy of an order pursuant to
			 this subsection:
					(A)Operators
						(i)In
			 generalAn operator of a nonauthoritative domain name system
			 server shall take the least burdensome technically feasible and reasonable
			 measures designed to prevent the domain name described in the order from
			 resolving to that domain name’s Internet protocol address, except that—
							(I)such operator shall not
			 be required—
								(aa)other than as directed
			 under this subparagraph, to modify its network, software, systems, or
			 facilities;
								(bb)to take any measures
			 with respect to domain name lookups not performed by its own domain name server
			 or domain name system servers located outside the United States; or
								(cc)to continue to prevent
			 access to a domain name to which access has been effectively disable by other
			 means; and
								(II)nothing in this
			 subparagraph shall affect the limitation on the liability of such an operator
			 under section 512 of title 17, United States Code.
							(ii)Text of
			 noticeThe Attorney General shall prescribe the text of the
			 notice displayed to users or customers of an operator taking an action pursuant
			 to this subparagraph. Such text shall specify that the action is being taken
			 pursuant to a court order obtained by the Attorney General.
						(B)Financial transaction
			 providersA financial transaction provider shall take reasonable
			 measures, as expeditiously as reasonable, designed to prevent, prohibit, or
			 suspend its service from completing payment transactions involving customers
			 located within the United States and the Internet site associated with the
			 domain name set forth in the order.
					(C)Internet advertising
			 servicesAn Internet advertising service that contracts with the
			 Internet site associated with the domain name set forth in the order to provide
			 advertising to or for that site, or which knowingly serves advertising to or
			 for such site, shall take technically feasible and reasonable measures, as
			 expeditiously as reasonable, designed to—
						(i)prevent its service from
			 providing advertisements to the Internet site associated with such domain name;
			 or
						(ii)cease making available
			 advertisements for that site, or paid or sponsored search results, links or
			 other placements that provide access to the domain name.
						(D)Information location
			 toolsAn service provider of an information location tool shall
			 take technically feasible and reasonable measures, as expeditiously as
			 possible, to—
						(i)remove or disable access
			 to the Internet site associated with the domain name set forth in the order;
			 or
						(ii)not serve a hypertext
			 link to such Internet site.
						(3)Communication with
			 usersExcept as provided under paragraph (2)(A)(ii), an entity
			 taking an action described in this subsection shall determine whether and how
			 to communicate such action to the entity's users or customers.
				(4)Rule of
			 constructionFor purposes of an action commenced under this
			 section, the obligations of an entity described in this subsection shall be
			 limited to the actions set out in each paragraph or subparagraph applicable to
			 such entity, and no order issued pursuant to this section shall impose any
			 additional obligations on, or require additional actions by, such
			 entity.
				(5)Actions pursuant to
			 court order
					(A)Immunity from
			 suitNo cause of action shall lie in any Federal or State court
			 or administrative agency against any entity receiving a court order issued
			 under this subsection, or against any director, officer, employee, or agent
			 thereof, for any act reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e).
					(B)Immunity from
			 liabilityAny entity receiving an order under this subsection,
			 and any director, officer, employee, or agent thereof, shall not be liable to
			 any party for any acts reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e), and any actions taken by customers of such entity to circumvent
			 any restriction on access to the Internet domain instituted pursuant to this
			 subsection or any act, failure, or inability to restrict access to an Internet
			 domain that is the subject of a court order issued pursuant to this subsection
			 despite good faith efforts to do so by such entity shall not be used by any
			 person in any claim or cause of action against such entity, other than in an
			 action pursuant to subsection (e).
					(e)Enforcement of
			 orders
				(1)In
			 generalIn order to compel compliance with this section, the
			 Attorney General may bring an action for injunctive relief against any party
			 receiving a court order issued pursuant to this section that knowingly and
			 willfully fails to comply with such order.
				(2)Rule of
			 constructionThe authority granted the Attorney General under
			 paragraph (1) shall be the sole legal remedy for enforcing the obligations
			 under this section of any entity described in subsection (d).
				(3)DefenseA
			 defendant in an action under paragraph (1) may establish an affirmative defense
			 by showing that the defendant does not have the technical means to comply with
			 the subsection without incurring an unreasonable economic burden, or that the
			 order is inconsistent with this Act. This showing shall serve as a defense only
			 to the extent of such inability to comply or to the extent of such
			 inconsistency.
				(f)Modification or
			 vacation of orders
				(1)In
			 generalAt any time after the issuance of an order under
			 subsection (b), a motion to modify, suspend, or vacate the order may be filed
			 by—
					(A)any person, or owner or
			 operator of property, bound by the order;
					(B)any registrant of the
			 domain name, or the owner or operator of the Internet site subject to the
			 order;
					(C)any domain name registrar
			 or registry that has registered or assigned the domain name of the Internet
			 site subject to the order; or
					(D)any entity that has
			 received a copy of an order pursuant to subsection (d) requiring such entity to
			 take action prescribed in that subsection.
					(2)ReliefRelief
			 under this subsection shall be proper if the court finds that—
					(A)the Internet site
			 associated with the domain name subject to the order is no longer, or never
			 was, an Internet site dedicated to infringing activities; or
					(B)the interests of justice
			 require that the order be modified, suspended, or vacated.
					(3)ConsiderationIn
			 making a relief determination under paragraph (2), a court may consider whether
			 the domain name has expired or has been re-registered by a different
			 party.
				(4)InterventionAn
			 entity identified pursuant to subsection (a) as an entity which may be required
			 to take action pursuant to subsection (d) if an order issues pursuant to
			 subsection (b) may intervene at any time in any action commenced under
			 subsection (a), or in any action to modify, suspend, or vacate an order
			 pursuant to this subsection. Failure to intervene in an action does not
			 prohibit an entity notified of the action from subsequently seeking an order to
			 modify, suspend, or terminate an order issued by the court under this
			 Act.
				(g)Related
			 actionsThe Attorney General, if alleging that an Internet site
			 previously adjudicated to be an Internet site dedicated to infringing
			 activities is accessible or has been reconstituted at a different domain name,
			 may commence a related action under this section against the additional domain
			 name in the same judicial district as the previous action.
			4.Eliminating the
			 financial incentive to steal intellectual property online
			(a)Commencement of an
			 action
				(1)In
			 personamA qualifying plaintiff may commence an in personam
			 action against—
					(A)a registrant of a domain
			 name used by an Internet site dedicated to infringing activities; or
					(B)an owner or operator of
			 an Internet site dedicated to infringing activities accessed through a domain
			 name.
					(2)In remIf
			 through due diligence a qualifying plaintiff is unable to find a person
			 described in subparagraphs (A) or (B) of paragraph (1), or no such person found
			 has an address within a judicial district of the United States, the qualifying
			 plaintiff may commence an in rem action against a domain name used by an
			 Internet site dedicated to infringing activities.
				(3)Identification of
			 entitiesAny action commenced by a qualifying plaintiff under
			 this section shall identify the entities which may be required to take actions
			 pursuant to subsection (d) if an order issues pursuant to subsection
			 (b).
				(b)Orders of the
			 court
				(1)In
			 generalOn application of a qualifying plaintiff following the
			 commencement of an action under this section, the court may issue a temporary
			 restraining order, a preliminary injunction, or an injunction, in accordance
			 with rule 65 of the Federal Rules of Civil Procedure, against the domain name
			 used by an Internet site dedicated to infringing activities, or against a
			 registrant of such domain name, or the owner or operator of such Internet site
			 dedicated to infringing activities, to cease and desist from undertaking any
			 further activity as an Internet site dedicated to infringing activities,
			 if—
					(A)the domain name is
			 registered or assigned by a domain name registrar or domain name registry that
			 located or doing business in the United States; or
					(B)(i)the domain name is
			 used within the United States to access such Internet site; and
						(ii)the Internet
			 site—
							(I)conducts business
			 directed to residents of the United States; and
							(II)harms holders of United
			 States intellectual property rights.
							(2)Determination by the
			 courtFor purposes of determining whether an Internet site
			 conducts business directed to residents of the United States under paragraph
			 (1)(B)(ii)(I), a court may consider, among other indicia, whether—
					(A)the Internet site is
			 providing goods or services described in section 2(7) to users located in the
			 United States;
					(B)there is evidence that
			 the Internet site is not intended to provide—
						(i)such goods and services
			 to users located in the United States;
						(ii)access to such goods and
			 services to users located in the United States; and
						(iii)delivery of such goods
			 and services to users located in the United States;
						(C)the Internet site has
			 reasonable measures in place to prevent such goods and services from being
			 accessed from or delivered to the United States;
					(D)the Internet site offers
			 services obtained in the United States; and
					(E)any prices for goods and
			 services are indicated in the currency of the United States.
					(c)Notice and service of
			 process
				(1)In
			 generalUpon commencing an action under this section, the
			 qualifying plaintiff shall send a notice of the alleged violation and intent to
			 proceed under this Act to the registrant of the domain name of the Internet
			 site—
					(A)at the postal and e-mail
			 address appearing in the applicable publicly accessible database of
			 registrations, if any and to the extent such addresses are reasonably
			 available;
					(B)via the postal and e-mail
			 address of the registrar, registry, or other domain name registration authority
			 that registered or assigned the domain name, to the extent such addresses are
			 reasonably available; and
					(C)in any other such form as
			 the court finds necessary, including as may be required by Rule 4(f) of the
			 Federal Rules of Civil Procedure.
					(2)Rule of
			 constructionFor purposes of this section, the actions described
			 in this subsection shall constitute service of process.
				(3)Other
			 noticeUpon commencing an action under this section, the
			 qualifying plaintiff shall also provide notice to entities identified in the
			 complaint, or any amendments thereto, which may be required to take action
			 pursuant to subsection (d).
				(d)Required actions based
			 on court orders
				(1)ServiceA
			 qualifying plaintiff, with the prior approval of the court, may, serve a copy
			 of a court order issued pursuant to this section on similarly situated entities
			 within each class described in paragraph (2), which have been identified in the
			 complaint, or any amendments thereto, pursuant to subsection (a). Proof of
			 service shall be filed with the court.
				(2)Reasonable
			 measuresAfter being served with a copy of an order pursuant to
			 this subsection:
					(A)Financial transaction
			 providersA financial transaction provider shall take reasonable
			 measures, as expeditiously as reasonable, designed to prevent, prohibit, or
			 suspend its service from completing payment transactions involving customers
			 located within the United States and the Internet site associated with the
			 domain name set forth in the order.
					(B)Internet advertising
			 servicesAn Internet advertising service that contracts with the
			 Internet site associated with the domain name set forth in the order to provide
			 advertising to or for that site, or which knowingly serves advertising to or
			 for such site, shall take technically feasible and reasonable measures, as
			 expeditiously as reasonable, designed to—
						(i)prevent its service from
			 providing advertisements to the Internet site associated with such domain name;
			 or
						(ii)cease making available
			 advertisements for that site, or paid or sponsored search results, links, or
			 placements that provide access to the domain name.
						(3)Communication with
			 usersAn entity taking an action described in this subsection
			 shall determine how to communicate such action to the entity's users or
			 customers.
				(4)Rule of
			 constructionFor purposes of an action commenced under this
			 section, the obligations of an entity described in this subsection shall be
			 limited to the actions set out in each paragraph or subparagraph applicable to
			 such entity, and no order issued pursuant to this section shall impose any
			 additional obligations on, or require additional actions by, such
			 entity.
				(5)Actions pursuant to
			 court order
					(A)Immunity from
			 suitNo cause of action shall lie in any Federal or State court
			 or administrative agency against any entity receiving a court order issued
			 under this subsection, or against any director, officer, employee, or agent
			 thereof, for any act reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e).
					(B)Immunity from
			 liabilityAny entity receiving an order under this subsection,
			 and any director, officer, employee, or agent thereof, shall not be liable to
			 any party for any acts reasonably designed to comply with this subsection or
			 reasonably arising from such order, other than in an action pursuant to
			 subsection (e), and any actions taken by customers of such entity to circumvent
			 any restriction on access to the Internet domain instituted pursuant to this
			 subsection or any act, failure, or inability to restrict access to an Internet
			 domain that is the subject of a court order issued pursuant to this subsection
			 despite good faith efforts to do so by such entity shall not be used by any
			 person in any claim or cause of action against such entity, other than in an
			 action pursuant to subsection (e).
					(e)Enforcement of
			 orders
				(1)In
			 generalIn order to compel compliance with this section, the
			 qualifying plaintiff may bring an action for injunctive relief against any
			 party receiving a court order issued pursuant to this section that knowingly
			 and willfully fails to comply with such order.
				(2)Rule of
			 constructionThe authority granted a qualifying plaintiff under
			 paragraph (1) shall be the sole legal remedy for enforcing the obligations
			 under this section of any entity described in subsection (d).
				(3)DefenseA
			 defendant in an action commenced under paragraph (1) may establish an
			 affirmative defense by showing that the defendant does not have the technical
			 means to comply with the subsection without incurring an unreasonable economic
			 burden, or that the order is inconsistent with this Act. This showing shall
			 serve as a defense only to the extent of such inability to comply or to the
			 extent of such inconsistency.
				(f)Modification or
			 vacation of orders
				(1)In
			 generalAt any time after the issuance of an order under
			 subsection (b), a motion to modify, suspend, or vacate the order may be filed
			 by—
					(A)any person, or owner or
			 operator of property, bound by the order;
					(B)any registrant of the
			 domain name, or the owner or operator of the Internet site subject to the
			 order;
					(C)any domain name registrar
			 or registry that has registered or assigned the domain name of the Internet
			 site subject to the order; or
					(D)any entity that has
			 received a copy of an order pursuant to subsection (d) requiring such entity to
			 take action prescribed in that subsection.
					(2)ReliefRelief
			 under this subsection shall be proper if the court finds that—
					(A)the Internet site
			 associated with the domain name subject to the order is no longer, or never
			 was, dedicated to infringing activities as defined in this Act; or
					(B)the interests of justice
			 require that the order be modified, suspended, or vacated.
					(3)ConsiderationIn
			 making a relief determination under paragraph (2), a court may consider whether
			 the domain name has expired or has been re-registered by a different
			 party.
				(4)InterventionAn
			 entity identified pursuant to subsection (a) as an entity which may be required
			 to take action pursuant to subsection (d) if an order issues pursuant to
			 subsection (b) may intervene at any time in any action commenced under
			 subsection (a), or in any action to modify, suspend, or vacate an order
			 pursuant to this subsection. Failure to intervene in an action does not
			 prohibit an entity notified of the action from subsequently seeking an order to
			 modify, suspend, or terminate an order issued by the court under this
			 Act.
				(g)Related
			 actionsA qualifying plaintiff, if alleging that an Internet site
			 previously adjudicated to be an Internet site dedicated to infringing
			 activities is accessible or has been reconstituted at a different domain name,
			 may commence a related action under this section against the additional domain
			 name in the same judicial district as the previous action.
			5.Voluntary action against
			 websites stealing American intellectual property
			(a)In
			 generalNo financial transaction provider or Internet advertising
			 service shall be liable for damages to any person for voluntarily taking any
			 action described in section 3(d) or 4(d) with regard to an Internet site if the
			 entity acting in good faith and based on credible evidence has a reasonable
			 belief that the Internet site is an Internet site dedicated to infringing
			 activities.
			(b)Internet sites engaged
			 in infringing activities that endanger the public health
				(1)Refusal of
			 serviceA domain name registry, domain name registrar, financial
			 transaction provider, information location tool, or Internet advertising
			 service, acting in good faith and based on credible evidence, may stop
			 providing or refuse to provide services to an infringing Internet site that
			 endangers the public health.
				(2)Immunity from
			 liabilityAn entity described in paragraph (1), including its
			 directors, officers, employees, or agents, that ceases or refused to provide
			 services under paragraph (1) shall not be liable to any party under any Federal
			 or State law for such action.
				(3)DefinitionsFor
			 purposes of this subsection—
					(A)the term
			 adulterated has the same meaning as in section 501 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351);
					(B)an infringing
			 Internet site that endangers the public health means—
						(i)an Internet site
			 dedicated to infringing activities for which the counterfeit products that it
			 offers, sells, dispenses, or distributes are controlled or non-controlled
			 prescription medication; or
						(ii)an Internet site that
			 has no significant use other than, or is designed, operated, or marketed by its
			 operator or persons operating in concert with the operator, and facts or
			 circumstances suggest is used, primarily as a means for—
							(I)offering, selling,
			 dispensing, or distributing any controlled or non-controlled prescription
			 medication, and does so regularly without a valid prescription; or
							(II)offering, selling,
			 dispensing, or distributing any controlled or non-controlled prescription
			 medication, and does so regularly for medication that is adulterated or
			 misbranded;
							(C)the term
			 misbranded has the same meaning as in section 502 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 352); and
					(D)the term valid
			 prescription has the same meaning as in section 309(e)(2)(A) of the
			 Controlled Substances Act (21 U.S.C. 829(e)(2)(A)).
					6.Savings clauses
			(a)Rule of construction
			 relating to civil and criminal remediesNothing in this Act shall
			 be construed to limit or expand civil or criminal remedies available to any
			 person (including the United States) for infringing activities on the Internet
			 pursuant to any other Federal or State law.
			(b)Rule of construction
			 relating to vicarious or contributory liabilityNothing in this
			 Act shall be construed to enlarge or diminish vicarious or contributory
			 liability for any cause of action available under the Lanham Act or title 17,
			 United States Code, including any limitations on liability under section 512 of
			 such title 17, or to create an obligation to take action pursuant to section 5
			 of this Act.
			(c)Relationship with
			 section 512 of title 17Nothing in this Act, no identification of
			 entities in section 3(a) or 4(a), no notice provided pursuant to section 3(c)
			 or 4(c), no order issued pursuant to sections 3(b) or 4(b), and no order issued
			 or served pursuant to sections 3(d) or 4(d), shall serve as a basis for
			 determining the application of section 512 of title 17, United States
			 Code.
			7.Guidelines and
			 studies
			(a)GuidelinesThe
			 Attorney General shall—
				(1)publish procedures
			 developed in consultation with other relevant law enforcement agencies,
			 including the United States Immigration and Customs Enforcement, to receive
			 information from the public about Internet sites dedicated to infringing
			 activities; and
				(2)develop a deconfliction
			 process in consultation with other law enforcement agencies, including the
			 United States Immigration and Customs Enforcement, to coordinate enforcement
			 activities brought under this Act.
				(b)Reports
				(1)Report on effectiveness
			 of certain measuresNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Commerce, in coordination with the
			 Attorney General, the Secretary of Homeland Security, and the Intellectual
			 Property Enforcement Coordinator, shall conduct a study and report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives on the following:
					(A)An assessment of the
			 effects, if any, of the implementation of section 3(d)(2)(A) on the
			 accessibility of Internet sites dedicated to infringing activity.
					(B)An assessment of the
			 effects, if any, of the implementation of section 3(d)(2)(A) on the deployment,
			 security, and reliability of the domain name system and associated Internet
			 processes, including Domain Name System Security Extensions.
					(C)Recommendations, if any,
			 for modifying or amending this Act to increase effectiveness or ameliorate any
			 unintended effects of section 3(d)(2)(A).
					(2)Report on overall
			 effectivenessThe Register of Copyrights shall, in consultation
			 with the appropriate departments and agencies of the United States and other
			 stakeholders—
					(A)conduct a study
			 on—
						(i)the enforcement and
			 effectiveness of this Act;
						(ii)the burden of carrying
			 out the requirements of this Act, if any, on intermediaries;
						(iii)the need for cost
			 reimbursement for intermediaries for carrying out the requirements of this Act;
			 and
						(iv)the need to modify or
			 amend this Act to apply to emerging technologies; and
						(B)not later than 2 years
			 after the date of enactment of this Act, submit a report to the Committee on
			 the Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives on—
						(i)the results of the study
			 conducted under subparagraph (A); and
						(ii)any recommendations that
			 the Register may have as a result of the study.
						(3)Annual oversight
			 reportNot later than 1 year after the date of enactment of this
			 Act, and each year thereafter, the Attorney General shall report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives the following information with respect to the
			 preceding year:
					(A)Each instance in which an
			 action was commenced under section 3(a)(1) or 3(a)(2), and each instance in
			 which an action was commenced by the Attorney General under section 4(a)(1) or
			 4(a)(2), including the name of any party against whom the action was
			 brought.
					(B)Each instance in which a
			 temporary restraining order, preliminary injunction or injunction was issued
			 pursuant to section 3(b)(1), and each instance in which a temporary restraining
			 order, preliminary injunction or injunction was issued pursuant to section
			 4(b)(1) in an action commenced by the Attorney General, including the name of
			 any party against whom the order or injunction was issued.
					(C)Each instance in which an
			 action commenced under section 3(a)(1) or 3(a)(2), or an action commenced by
			 the Attorney General under section 4(a)(1) or 4(a)(2), was concluded without
			 the issuance of a temporary restraining order, preliminary injunction or
			 injunction, including the reason for the conclusion of the action.
					(D)Each proof of service
			 filed with the court pursuant to section 3(d)(1), or filed pursuant to section
			 4(d)(1) in an action commenced by the Attorney General.
					(E)Each action for
			 injunctive relief brought pursuant to section 3(e), or brought pursuant to
			 section 4(e) in an action commenced by the Attorney General, including the name
			 of any party against whom the action for relief was brought.
					(F)Each motion granted by a
			 court to modify, suspend or vacate an order that was filed under section
			 3(f)(1), or filed under section 4(f)(1) in an action commenced by the Attorney
			 General, including the relief obtained.
					(G)Each related action
			 commenced pursuant to section 3(g), or commenced by the Attorney General
			 pursuant to section 4(g), including the name of any party against whom an
			 action was commenced.
					(4)GAO report on private
			 actionsNot later than 1 year after the date of enactment of this
			 Act, and each year thereafter, the Comptroller General shall report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representative each instance in the previous year in which an
			 action was commenced under sections 4(a)(1) or 4(a)(2) by a qualifying
			 plaintiff that is not the Attorney General, including the names of any parties
			 to each such action.
				8.Preventing the
			 importation of counterfeit products and infringing devicesNotwithstanding section 1905 of title 18,
			 United States Code—
			(1)if United States Customs
			 and Border Protection suspects a product of being imported or exported in
			 violation of section 42 of the Lanham Act, and subject to any applicable
			 bonding requirements, the Secretary of Homeland Security is authorized to share
			 information on, and unredacted samples of, products and their packaging and
			 labels, or photos of such products, packaging and labels, with the rightholders
			 of the trademark suspected of being copied or simulated, for purposes of
			 determining whether the products are prohibited from importation pursuant to
			 such section; and
			(2)upon seizure of material
			 by United States Customs and Border Protection imported in violation of
			 subsection (a)(2) or subsection (b) of section 1201 of title 17, United States
			 Code, the Secretary of Homeland Security is authorized to share information
			 about, and provide samples to affected parties, subject to any applicable
			 bonding requirements, as to the seizure of material designed to circumvent
			 technological measures or protection afforded by a technological measure that
			 controls access to or protects the owner’s work protected by copyright under
			 such title.
			
	
		May 26, 2011
		Reported with an amendment
	
